 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GABRIEL PRICE,                                      No. 2:19-cv-2252 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    R. ESPINOZA, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, and seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19           The federal venue statute provides that a civil action “may be brought in (1) a judicial

20   district in which any defendant resides, if all defendants are residents of the State in which the

21   district is located, (2) a judicial district in which a substantial part of the events or omissions

22   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

23   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

24   this action, any judicial district in which any defendant is subject to the court’s personal

25   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

26           In this case, the defendants are located, and the claim arose, in San Bernardino County,

27   which is in the Central District of California. Therefore, plaintiff’s complaint should have been

28   filed in the United States District Court for the Central District of California. In the interest of
                                                          1
 1   justice, a federal court may transfer a complaint filed in the wrong district to the correct district.
 2   See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 3          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 4   States District Court for the Central District of California. This court has not ruled on plaintiff’s
 5   motion for leave to proceed in forma pauperis.
 6   DATED: November 18, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
